 


109 HRES 682 IH: Congratulating the University of Portland Pilots women’s soccer team for winning the 2005 National Collegiate Athletic Association Division I Women’s Soccer Championship.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 682 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Blumenauer (for himself, Mr. Walden of Oregon, Mr. DeFazio, Ms. Hooley, Mr. Wu, Mr. Kennedy of Minnesota, Mr. Lantos, Mr. Shadegg, Mr. George Miller of California, Mrs. McCarthy, Mr. Hunter, and Mr. Baird) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the University of Portland Pilots women’s soccer team for winning the 2005 National Collegiate Athletic Association Division I Women’s Soccer Championship. 
 
Whereas on December 4, 2005, the University of Portland Pilots women’s soccer team completed an undefeated season and captured the 2005 National Collegiate Athletic Association (NCAA) Division I Women’s Soccer Championship; 
Whereas the Pilots’ 2005 NCAA Women's Soccer National Championship is the second such championship won by the University of Portland in four years; 
Whereas in 2005, the Pilots set the University of Portland women’s soccer record for wins in a single season by winning 23 games, with no losses and only two ties; 
Whereas the loyal fans of the University of Portland women’s soccer team set the NCAA season attendance record for both men’s and women’s soccer teams with 40,841 attendees during the 2005 season, and led the Nation in average home attendance with an average of 3,403 fans per game; 
Whereas head coach Garrett Smith has devoted 18 honorable years to the University of Portland soccer program, both as a player and a coach, and his ability to lead his team with patience and vision is respected by soccer coaches across the Nation; 
Whereas Coach Smith embodies the tradition of Clive Charles, the legendary University of Portland coach who led the Pilots to their first championship in 2002; 
Whereas Christine Sinclair, senior striker for the Pilots and reigning, two-time Missouri Athletic Club’s Hermann Trophy winner, is the current NCAA record holder for goals scored in a single season with 39 goals, and is the all-time leading scorer of the NCAA Women’s College Cup with 25 goals; 
Whereas Lindsey Huie, Stephanie Lopez, Megan Rapinoe, and Angie Woznuk were named to the 2005 NCAA Women's College Cup All-Tournament Team; 
Whereas Cori Alexander was named the 2005 NCAA Women’s College Cup defensive Most Valuable Player and Christine Sinclair was named the 2005 NCAA Women’s College Cup offensive Most Valuable Player; 
Whereas the University of Portland athletic program is highlighted by the success of its scholar-athletes, including Cori Alexander, Kari Evans, Kelsy Holenbeck, and Lindsey Huie, members of the 2005 Scholar All-America teams, and Christine Sinclair, the 2005 Scholar All-American of the Year; 
Whereas the students, alumni, faculty, and supporters of the University of Portland are to be congratulated for their tremendous support of, and commitment to, the Pilots’ women’s soccer program; and 
Whereas each player, coach, and trainer dedicated time and effort to ensuring that the University of Portland Pilots women’s soccer team reached the pinnacle of team achievement: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of Portland women’s soccer team for winning the 2005 National Collegiate Athletic Association Division I Women’s Soccer Championship and recognizes the achievements of all the players, coaches, and support staff who were instrumental in this accomplishment; 
(2)requests that the President recognize the accomplishments and achievements of the 2005 University of Portland Pilots women’s soccer team and invite the team to Washington, D.C., for a White House ceremony for national championship teams; and  
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to the University of Portland for appropriate display and to transmit an enrolled copy of the resolution to each coach and member of the 2005 University of Portland Pilots women’s soccer team. 
 
